In a coram nobis proceeding, defendant appeals from an order of the former County Court, Kings County, dated June 13, 1962, which denied after a hearing his application to vacate a judgment of said court, rendered May 12, 1955 after a jury trial, convicting him of robbery in the first degree, petit larceny, and assault in the second degree, and imposing sentence. Appeal dismissed as not timely taken. Nevertheless, we have considered the merits, and, if we were not dismissing the appeal, we would have affirmed the order on the merits in any event. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.